Citation Nr: 0619489	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  02-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral eye 
condition.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1973 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which denied the benefit sought on 
appeal.

FINDING OF FACT

The veteran does not have a bilateral eye disability.

CONCLUSION OF LAW

A bilateral eye disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.	


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2001 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  In this 
case, the failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.

Background

At the veteran's October 1973 entrance examination he 
reported a history of eye trouble, and that he underwent 
surgery in 1965 to straighten his right eye muscle.  The 
veteran stated that he did not wear glasses.  His enlistment 
examination revealed 20/200 right eye and 20/20 left eye 
vision before correction.  Corrected visual acuity findings 
were not recorded.

In December 1973, the veteran reported blurring of vision 
followed by four hours of blindness after running.  The 
appellant reported intermittent blurred vision for the prior 
two years.  No functional abnormality was diagnosed.  
Hysterical blindness was suspected and the veteran was sent 
for evaluation.  Later that month he was diagnosed with a 
hysterical personality as defined by DSM II.  No detectable 
eye pathology was found.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing pre-service origin.  38 C.F.R. 
§ 3.303(c).  Personality disorders such as that manifested by 
the veteran during service are not diseases or injuries for 
compensation purposes.  However, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder may be service-connected.  38 C.F.R. § 4.127.  Thus, 
although service connection is not appropriate for the 
veteran's diagnosed personality disorder, a disability 
superimposed on that disorder might be service-connected. 

Analysis

As is noted above, the veteran asserts that he is entitled to 
service connection for a bilateral eye disability; however, 
despite being invited to submit competent evidence of a 
current eye disability, there is no medical evidence of 
record which establishes he currently suffers from such a 
disability.  Moreover, there is no competent evidence linking 
any current eye disorder and the appellant's active duty 
service.

In the absence of competent evidence of a present disability 
there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In Brammer, the United States Court of 
Appeals for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id.  Further, 
service connection requires competent evidence linking the 
claimed disorder to service.

Accordingly, as there is no competent evidence of a current 
disability, and no competent evidence linking a current 
disorder to service, the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application, and the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a bilateral eye 
disability is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


